Name: Commission Implementing Regulation (EU) NoÃ 624/2013 of 27Ã June 2013 amending Annex I to Council Regulation (EC) NoÃ 32/2000 as regards a new tariff quota of the Union bound in GATT for food preparations not elsewhere specified or included, allocated to the United States of America
 Type: Implementing Regulation
 Subject Matter: foodstuff;  international trade;  tariff policy;  America
 Date Published: nan

 28.6.2013 EN Official Journal of the European Union L 177/21 COMMISSION IMPLEMENTING REGULATION (EU) No 624/2013 of 27 June 2013 amending Annex I to Council Regulation (EC) No 32/2000 as regards a new tariff quota of the Union bound in GATT for food preparations not elsewhere specified or included, allocated to the United States of America THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Council Regulation (EC) No 1808/95 (1), and in particular the first indent of Article 9(1)(b) thereof, Whereas: (1) By Decision 2013/125/EU (2), the Council has approved the Agreement in the form of an Exchange of Letters between the European Union and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union. (2) The Agreement in the form of an Exchange of Letters between the European Union and the United States of America provides for a new annual tariff quota for food preparations. (3) Regulation (EC) No 32/2000 opened and provided for the administration of Union tariff quotas bound in GATT designed to be used following the chronological order of dates of acceptance of customs declarations. (4) To verify the origin of the products, account should be taken of the control measures introduced by the competent authorities of the United States, and the certificate of origin issued by those authorities should be required on import in accordance with Articles 55 to 65 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3). (5) To implement the new annual tariff quota for which provision is made in the Agreement in the form of an Exchange of Letters, it is necessary to amend Regulation (EC) No 32/2000. (6) As the Agreement in the form of an Exchange of Letters between the European Union and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union will enter into force on 1 July 2013, this Commission Implementing Regulation should apply from the same date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 32/2000 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 5, 8.1.2000, p. 1. (2) OJ L 69, 13.3.2013, p. 4. (3) OJ L 253, 11.10.1993, p. 1. ANNEX In Annex I to Regulation (EC) No 32/2000, the following row is added to the table: 09.0096 2106 90 98 Other food preparations not elsewhere specified or included, allocated to the United States of America From 1 July to 30 June 1 550 tonnes EA (1) (2) (1) The symbol EA  indicates that the goods are chargeable with an agricultural component  fixed in accordance with Regulation (EEC) No 2658/87. (2) The use of the tariff quota shall be subject to the presentation, in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93, of a certificate of origin issued by the competent authorities of the United States of America.